DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	In the claims filed on August 11, 2022 claims 3, 6, 13-14, 17, 19-20 are cancelled. Claims 1, 9 and 16 are amended. Claims 1-2, 4-5, 7-12, 15-16, 18, 21-23 are pending in the present action.

Response to Arguments
The Applicant argues that Maeagawa does not disclose or imply that some kind of count is initialized or increase by 1 to control mode switching and battery charging.
However, it should be noted that the claim recites “increase the effective count by one, based on the effective count exceeds a specified number of times, charge the battery in the second mode while gradually decrease the charging current”. Under2Appl. No.: 16/738,477Response dated: August 11, 2022 the broadest reasonable interpretation, the specified number of times may be interpreted to be 1, thus, it may be determined that the effective count exceeds the specified number of times as soon as a count would be increased and instead of charging in the constant current mode again, the charging switches to a constant voltage mode. Thus, Maeagawa meets the specified number of times before changing modes to constant voltage as illustrated in FIG. 4 of Maeagawa. The battery is then cReply to Office Action of: May 17, 2022The Tharged in the second mode (CV1) while gradually decrease the charging current (I1-I0).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “based on the greater value being less than or equal to a first reference current of the first charging interval, initialize an effective count to zero” and “based on sum of the greater value and average value of the consumption current exceeds the first reference current, increase the effective count by one,2Appl. No.: 16/738,477Response dated: August 11, 2022 Reply to Office Action of: May 17, 2022based on the effective count exceeds a specified number of times, charge the battery in the second mode while gradually decrease the charging current” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-12 and 15 are objected to because of the following informalities:  
In claim 9, line 24 "a first reference current" should recite “the first reference current”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-12, 15-16, 18, 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 16 each recite “based on the greater value being less than or equal to a first reference current of the first charging interval, initialize an effective count to zero”. However, as discussed in ¶93 of the applicant’s specification, initializing an effective count only occurs when the greater value is greater than a reference current. This is further supported by FIG. 6 of the application. Thus, the inclusion of “initialize an effective count to zero” when the greater value is less than or equal to a first reference current is considered new matter. 
Further, the claims as amended recite “based on sum of the greater value and average value of the consumption current exceeds the first reference current, increase the effective count by one,2Appl. No.: 16/738,477 Response dated: August 11, 2022Reply to Office Action of: May 17, 2022based on the effective count exceeds a specified number of times, charge the battery in the second mode while gradually decrease the charging current”. However, as discussed in ¶95-96 of the applicant’s specification increasing the effective count by one only occurs when the sum does not exceed the first reference current. Thus, the inclusion of “increase the effective count by one, based on the effective count exceeds a specified number of times” is considered new matter.
Claims 2, 4-5, 7-8, 10-12, 15, 18, 21-23 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-12, 15-16, 18, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 each recite, as amended, the limitation “based on the greater value being less than or equal to a first reference current of the first charging interval, initialize an effective count to zero”. However, it is uncertain as to why a count is being initialized when the greater value is less than or equal to first reference current. Because the initialization only occurs when the greater value is greater than the reference current, and the remainder of the limitations occur when the greater value is less than or equal to, the claims will be examined without the limitation “initialize an effective count to zero”. Appropriate correction is required.
Further, the claims as amended recite “based on sum of the greater value and average value of the consumption current exceeds the first reference current, increase the effective count by one,2Appl. No.: 16/738,477 Response dated: August 11, 2022Reply to Office Action of: May 17, 2022based on the effective count exceeds a specified number of times, charge the battery in the second mode while gradually decrease the charging current”. However, it is uncertain as to why a count is being initialized when the sum exceeds the first reference current. Because the increase of the effective count only occurs when the sum is less than the reference current, according to the specification and the drawings discussed in the 112a rejection, the claims will be examined as reciting “based on sum of the greater value of the consumption current is less than or equal to the first reference current”. Appropriate correction is required.
Claim 1 recites the limitation "sum" and "average value of the consumption current" in line 26.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "sum" and "average value of the consumption current" in line 20.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "sum" and "average value of the consumption current" in line 20.  There is insufficient antecedent basis for these limitations in the claim.

Claims 2, 4-5, 7-8, 10-12, 15, 18, 21-23 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 15-16 and 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maeagawa US2012/0086406A1 in view of Chen et al. WO2018068523A1.
Regarding claim 1, Maeagawa discloses a charging system (1) for an electronic device (Maeagawa; ¶16). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1).
Maeagawa further discloses a controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). As illustrated in FIG. 1 of Maeagawa, the controller (50) is in connection with the secondary battery (4) and the charge control circuit (5).
Maeagawa discloses that the controller (50) directs a plurality of charging intervals (Maeagawa; FIGS. 3-4, CC1CV1-CC5CV5) while charging the battery (FIG. 2-4; ¶55-¶60), each of the plurality of charging intervals (CC1CV1-CC5CV5) having a threshold – or target - voltage (FIG. 4; ¶42 - V1 to Vf) and a current value of the first interval (I1), interpreted as being the first reference value (Maeagawa; FIG. 4; ¶42 – I0 to I6). 
Maeagawa discloses that the controller (50) charges the battery in a first mode (CC1) (Maeagawa; FIG. 4 first modes - CC1, CC2, CC3, CC4, CC5) and in a second mode (CV1) during a first charging interval, as illustrated below in annotated FIG. 4 of Maeagawa (Maeagawa; FIG. 4  second modes - CV1, CV2, CV3, CV4, CV5) through the charge controller (501) of the controller (50) (Maeagawa; ¶41). Maeagawa discloses that the controller (50) directs a plurality of charging intervals (Maeagawa; FIGS. 3-4, CC1CV1-CC5CV5) while charging the battery (FIG. 2-4; ¶55-¶60), each of the plurality of charging intervals (CC1CV1-CC5CV5) having a threshold – or target - voltage (FIG. 4; ¶42 - V1 to Vf) and a current value of the first interval (I1), interpreted as being the first reference value (Maeagawa; FIG. 4; ¶42 – I0 to I6). The charging current remains constant in the first mode (CC1) and the voltage of the battery is constant – or uniformly maintained - in the second mode (CV1).

    PNG
    media_image1.png
    617
    797
    media_image1.png
    Greyscale

Maeagawa further teaches that when the voltage reaches a threshold (V1, V2, V3, V4, Vf), the mode switches to a constant voltage (CV1), thus switching to a second mode when it reaches a target voltage (Maeagawa; FIG. 3 at S4-S5; FIG. 4 at T2). 
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on the greater value being less than or equal to a first reference current of the first charging interval, 
Maeagawa teaches the charging current value (Ic) being equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (CV1 The first threshold reference current (I1) is different from the charging current value – or charging current flowing into the battery as the first reference current is a threshold current and the charging current value is a presently charging current. The current flowing into the battery is uniformly maintained during the first mode, or constant current charging (Maeagawa; FIG. 4 at CC1-CC2).
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on sum of the greater value of the consumption current is less than or equal to the first reference current”.
Under the broadest reasonable interpretation, in constant current charging, the average value of the consumption current and the present charging current are the same. When a sum of the present charging current and the average value of the consumption current exceeds the first reference current (I1), which is the case in the first mode (CC1). 
Under2Appl. No.: 16/738,477Response dated: August 11, 2022 the broadest reasonable interpretation, the specified number of times may be interpreted to be 1, thus, it may be determined that the effective count exceeds the specified number of times as soon as a count would be increased and instead of charging in the constant current mode again, the charging switches to a constant voltage mode. Thus, Maeagawa meets the specified number of times before changing modes to constant voltage as illustrated in FIG. 4 of Maeagawa. 
The battery is then cReply to Office Action of: May 17, 2022The Tharged in the second mode (CV1) while gradually decrease the charging current (I1-I0).
Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH--. (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
Maeagawa does not explicitly teach determining a greater value of a first value that is a presently charging current reflecting a consumption current presently used by the electronic device and a second value that is an average of the charging current used to charge the battery in the first charging interval, and moving from the first charging interval to a subsequent charging interval of the plurality of charging intervals being based on the greater value.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28). 
Regarding claim 2, Maeagawa discloses the controller (50) is further configured to determine a voltage, through voltage detector 51, and a current, through current detector 52, of the battery (Maeagawa; ¶32-33). Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, and 
Maeagawa teaches moving from charging the battery in the first mode (CC1) to charging the battery in the second mode (CV1) when a threshold value is reached (V1) (Maeagawa; FIG. 4).
Regarding claim 4, Maeagawa discloses gradually changing the charging current in the second mode from I1 to I0 during constant voltage mode (CV1) (FIG. 4).
Regarding claim 5, Maeagawa discloses that the battery is charged in charging intervals until a full charge voltage (Vf) is reached – or the battery is fully charged. Thus, the move from the first charging interval to the subsequent charging interval is further based on the voltage values (V1, V2, V3, V4), or “target voltage”,  being less than a full voltage (Vf) at which the battery is fully charged (Maeagawa; FIG. 3-4, S4; ¶42).
	Regarding claim 7, Maeagawa discloses that based on determination that the reached full charge voltage (Vf) is reached, charging is ended (Maeagawa; FIG. 3 at S8, FIG. 4 at CV5; ¶39). Further, as shown at CV5 in FIG. 4, the charging current is shown to be gradually reduced until it is stopped after entering the second mode.
Regarding claim 8, Maeagawa discloses that when in the first interval – CC1CV1 – the current is not at a limited level, which is interpreted as being a maximum or minimum value of the current and the voltage reaches a maximum value of V1 in the first interval (see Maeagawa FIG. 4), a new interval (CC2CV2) is started (Maeagawa; FIG. 3 at S7-no; FIG. 4). 
Regarding claim 21, Maeagawa discloses the controller (50) is further configured to: switch the first mode (CC1) to the second mode (CV1) by uniformly maintaining the voltage (constant voltage) of the battery and decreasing the charging current to maintain the voltage of the battery uniformly which is shown to have a functional relationship (Maeagawa; FIG. 4).  
Regarding claim 22, Maeagawa discloses the controller (50) is further configured to: gradually decrease the charging current from a first charging current I1 to a second charging current I0 while maintaining a constant voltage at a first threshold voltage V1 from a first time T2 to second time T3 (Maeagawa; FIG. 4). 
Maeagawa further discloses gradually decrease the charging current from the second charging current I4 to a third charging current I3 while maintaining the voltage of the battery as a second target voltage V2 from a third time T4 to a fourth time T5, and   
Maeagawa discloses gradually decrease the charging current from the third charging current I6 to a fourth charging current I5 while maintaining the voltage of the battery as a third target voltage V3 from a fifth time T6 to a sixth time T7.  
Although Maeagawa shows that I2 does not equal I4, it would be obvious to shift the first threshold voltage V1 to be V3 instead. Thus, instead of using the charging from T1-T5, the charging from T5-T11 could be used (Maeagawa; FIG. 4). 
Regarding claim 23, Maeagawa discloses the voltage of the battery is increased in the first mode (FIG. 4, CC - voltage increases) and a charging speed is increased (FIG. 4, CC - voltage increases from the starting voltage to the next voltage). 
Maeagawa further discloses that "the set current value Is in the stage 2 is set at the current value I4, which is smaller than the current value I6, according to the need of the thermal design, so that the amount of heat generated by the secondary battery 4 can be reduced" (¶65). Thus, increased heat will cause a decrease in charging speed. It should be noted, that it is well known in the art that as current decreases the charge increases and as the charging voltage increases the charge increases.
Regarding claim 9, Maeagawa discloses a method of charging a battery of an electronic device (FIG. 3). 
Maeagawa discloses performing charging in a first mode (CC1) in which first charging current is uniformly maintained in a first interval (CC1CV1) of a plurality of intervals (CC1CV1-CC5CV5) (Maeagawa; FIG. 4; ¶42 - V1) and a first reference current (Maeagawa; FIG. 4; ¶42 – I0).
Maeagawa discloses that, through voltage detector (51) and current detector (52), it is determined whether the first charging state value is reached. Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, thus determining when the voltage reaches V1 (Maeagawa; FIG. 4).
Maeagawa teaches switching from a first mode (CC1) to a second mode (CV1) when the voltage of the battery reaches V1 while charging in the first mode (Maeagawa; FIG. 4).
Maeagawa teaches performing charging in a second mode (CV1) in which the first threshold voltage (V1) is maintained while gradually changing the first charging current (I1) to a second charging current (I0) (Maeagawa; FIG. 4).

    PNG
    media_image1.png
    617
    797
    media_image1.png
    Greyscale

Maeagawa teaches preforming charging in the first mode (CC2) by entering a subsequent interval (CC2CV2) having the second target voltage (V2) different from the first target voltage (V1) (Maeagawa; FIG. 4).
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on the greater value being less than or equal to a first reference current of the first charging interval, 
Maeagawa teaches the charging current value (Ic) being equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (CV1 The first threshold reference current (I1) is different from the charging current value – or charging current flowing into the battery as the first reference current is a threshold current and the charging current value is a presently charging current. The current flowing into the battery is uniformly maintained during the first mode, or constant current charging (Maeagawa; FIG. 4 at CC1-CC2).
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on sum of the greater value of the consumption current is less than or equal to the first reference current”.
Under the broadest reasonable interpretation, in constant current charging, the average value of the consumption current and the present charging current are the same. When a sum of the present charging current and the average value of the consumption current exceeds the first reference current (I1), which is the case in the first mode (CC1). 
Under2Appl. No.: 16/738,477Response dated: August 11, 2022 the broadest reasonable interpretation, the specified number of times may be interpreted to be 1, thus, it may be determined that the effective count exceeds the specified number of times as soon as a count would be increased and instead of charging in the constant current mode again, the charging switches to a constant voltage mode. Thus, Maeagawa meets the specified number of times before changing modes to constant voltage as illustrated in FIG. 4 of Maeagawa. 
Maeagawa then teaches that the battery is then cReply to Office Action of: May 17, 2022The Tharged in the second mode (CV1) while gradually decrease the charging current (I1-I0).
Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
	Maeagawa does not explicitly teach obtaining a first value that is a charging current flowing into the battery and a second value that is an average value of the charging current flowing into the battery for a specified time during the first interval; determining a greater value of the first value and the second value.
	Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).
	Chen further teaches that charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28).
Regarding claim 10, Maeagawa discloses entering a third interval (CC3CV3) of the plurality of intervals having a third target voltage (V3) different from the second target voltage (V2) (FIG. 4, CC3/CV3).
Maeagawa teaches that when the third target voltage (V3) is a voltage at which the battery is fully charged (Vf), changing the charging current while switching from the first mode (CC) to the second mode (CV), and then ending the charging current (FIG. 3, S5-S8).
Regarding claim 11, Maeagawa discloses that the charging current in the first charging state value is a minimum charging state value in the first interval (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa further teaches that after the set SOC is reached and is operating in CV mode, after a period of time, the charging switches to CC mode in the next interval (Maeagawa; FIG. 4).
Regarding claim 12, Maeagawa teaches that, when in the first interval – CC1CV1 – the current is not at a minimum or maximum value (Vf or If) – or a limited level, thus, when the greater value is determined in claim 9, the charging current value is not at a limited level.
Regarding claim 15, Maeagawa discloses identifying whether the SoC of the battery reaches an interval maximum charging state value when the charging current value is limited level due to a present state of the electronic device (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa teaches charging in the second mode (CV1) while gradually decreasing the charging current (I1 to I0) when the SoC reaches the interval maximum charging state value (V1) (FIG. 4 -the current is gradually decreased).
Regarding claim 16, Maeagawa discloses a charging system (1) that is interpreted as an electronic device (FIG. 1). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1). 
Maeagawa further discloses controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). 
Maeagawa discloses that the controller (50) is configured to set a plurality of threshold – or target – voltages (V1-Vf) and a plurality of reference currents (I0-If) for a plurality of charging intervals (CC1CV1-CC5CV5), respectively. 
Maeagawa further identifies whether a voltage of the battery reaches a first threshold voltage (V1) of the plurality of voltages (V1-Vf) in a first charging interval of the plurality of charging intervals , while charging the battery in a first mode (CC) in which a charging current of the battery is uniformly maintained (FIG. 3, S3-S4; FIG. 4, CC1). 
Maeagawa teaches maintaining the first target voltage while gradually changing the first charging current (I5) to a second charging current (I4) that is less than the first charging current (I4 is less than I5) to switch the first mode (CC3) in which the first charging current – in constant current mode - is uniformly maintained (FIG. 4, uniformly maintained in CC3) to a second mode (CV3) in which the first target voltage (V3) is uniformly maintained, in the first interval (T5-T7).  
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on the greater value being less than or equal to a first reference current of the first charging interval, 
Maeagawa teaches the charging current value (Ic) being equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (CV1 The first threshold reference current (I1) is different from the charging current value – or charging current flowing into the battery as the first reference current is a threshold current and the charging current value is a presently charging current. The current flowing into the battery is uniformly maintained during the first mode, or constant current charging (Maeagawa; FIG. 4 at CC1-CC2).
NOTE: As discussed with the 112(b) rejection, this limitation is interpreted to recite: “based on sum of the greater value of the consumption current is less than or equal to the first reference current”.
Under the broadest reasonable interpretation, in constant current charging, the average value of the consumption current and the present charging current are the same. When a sum of the present charging current and the average value of the consumption current exceeds the first reference current (I1), which is the case in the first mode (CC1). 
Under2Appl. No.: 16/738,477Response dated: August 11, 2022 the broadest reasonable interpretation, the specified number of times may be interpreted to be 1, thus, it may be determined that the effective count exceeds the specified number of times as soon as a count would be increased and instead of charging in the constant current mode again, the charging switches to a constant voltage mode. Thus, Maeagawa meets the specified number of times before changing modes to constant voltage as illustrated in FIG. 4 of Maeagawa. 
The battery is then cReply to Office Action of: May 17, 2022The Tharged in the second mode (CV1) while gradually decrease the charging current (I1-I0).
Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH--. (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
	Maeagawa does not specifically teach obtaining a first value that is a strength of a presently charging current and a second value that is an average value of the charging current for a specified time; determine a greater value of the first value and the second value; and using the greater value to compare against a first reference current.
Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa (Chen; page 2, lines 27-28). 
Regarding claim 18, Maeagawa discloses identifying when the threshold voltage is a voltage at which the battery is fully charged (Vf) (FIG. 3, S4-S7). 
Maeagawa teaches that based on the identification, the controller (50) stops the charging current after the charging current is charged in the second mode (Maeagawa; FIG. 3; S8).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. US-20160190843-A1 discloses decreasing the charging current and increasing the count while counting the elapsed time period. When the time period is reached a new interval is entered (FIG. 2).

Conclusion                                                                                                                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859